
	

114 HR 3949 IH: Veterans’ STEM Education Program
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3949
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Veasey (for himself, Ms. Norton, Ms. Jackson Lee, Ms. Lee, Mr. Honda, Mr. Castro of Texas, Mr. Rangel, Mr. Conyers, Mr. Meeks, Ms. Moore, Mr. Rush, Ms. Kelly of Illinois, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide additional educational assistance under the
			 Post-9/11 GI Bill for veterans pursuing a degree in science, technology,
			 engineering, or math.
	
	
 1.Short titleThis Act may be referred to as the Veterans’ STEM Education Program. 2.Additional educational assistance under Post-9/11 GI Bill for veterans pursuing degree in science, technology, engineering, or math (a)Additional assistance (1)In generalChapter 33 of title 38, United States Code, is amended by inserting after section 3316 the following new section:
					
						3316A.Veterans’ STEM Education Program
							(a)In General
 (1)The Secretary may pay to an individual entitled to educational assistance under this chapter such additional amount as the Secretary considers appropriate if—
 (A)the individual is using such assistance to pursue a program of education described in subsection (b); and
 (B)the amount of such assistance otherwise provided under this chapter does not cover the full cost of the established charges for such program of education, as determined after the application of any waiver of, or reduction in, tuition and fees and any scholarship, or other Federal, State, institutional, or employer-based aid or assistance (other than loans and any funds provided under section 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a)) that is provided directly to the institution offering such program of education and specifically designated for the sole purpose of defraying tuition and fees.
 (2)Amounts payable to an individual under this section are in addition to any other amounts payable to such individual under this chapter.
 (b)Covered Programs of EducationA program of education described in this subsection is a program of education with a focus (as determined in accordance with regulations prescribed by the Secretary for purposes of this section) on science, technology, engineering, or math..
 (2)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3316 the following new item:
					
						
							3316A. Veterans’ STEM Education Program..
 (b)Reports to CongressSection 3325(c) of title 38, United States Code, is amended— (1)in paragraph (2), by striking ; and and inserting a semicolon;
 (2)by redesignating paragraph (3) as paragraph (4); and (3)by inserting after paragraph (2) the following new paragraph:
					
 (3)a detailed description of the activities carried out under section 3316A of this title during the academic year covered by the report and an evaluation of such activities; and. 
				
